Case 0:20-cv-60416-AMC Document 110-43 Entered on FLSD Docket 08/13/2021 Page 1 of 4




                      EXHIBIT 137
Case 0:20-cv-60416-AMC Document 110-43 Entered on FLSD Docket 08/13/2021 Page 2 of 4
           Case 0:20-cv-60416-AMC Document 110-43 Entered on FLSD Docket 08/13/2021 Page 3 of 4




Document title: Protect against malicious links with Safe Links in Microsoft Defender for Office 365 - YouTube
Capture URL: https://www.youtube.com/watch?v=vhIJ1Veq36Y&amp;t=40s
Capture timestamp (UTC): Fri, 13 Aug 2021 17:20:02 GMT                                                           Page 1 of 2
           Case 0:20-cv-60416-AMC Document 110-43 Entered on FLSD Docket 08/13/2021 Page 4 of 4




Document title: Protect against malicious links with Safe Links in Microsoft Defender for Office 365 - YouTube
Capture URL: https://www.youtube.com/watch?v=vhIJ1Veq36Y&amp;t=40s
Capture timestamp (UTC): Fri, 13 Aug 2021 17:20:02 GMT                                                           Page 2 of 2
